Title: To Thomas Jefferson from Benjamin Lincoln, 5 December 1806
From: Lincoln, Benjamin
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            Boston Decr. 5th. 1806
                        
                        Bing this morning honoured by your kind & friendly reply to my expressed desire of resignation as Collector
                            I should be untrue both to my former professenal and my present gratefull feelings if I did not immediately assure
                            you that your inclination now discovered to me as to the time shall be a Law in my mind. 
                  I have the honour of being My
                            Dear Sir with the most perfect esteem, your obedient Servant
                        
                            B. Lincoln
                            
                        
                    